PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MCCOY RUSSELL LLP
1410 NW JOHNSON STREET, SUITE 201
PORTLAND, OR 97209


In re Application of: Shashidhar Angadi et al.
Serial No.: 17081831         
Filed: October 27, 2020
Docket: EXT16301CON1
Title: SYSTEMS AND METHODS FOR DOCUMENT SEARCH AND AGGREGATION WITH REDUCED BANDWIDTH AND STORAGE DEMAND
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed on 16 May 2022 under 37 C.F.R. 1.181 to withdrawal finality of the pending final Office action mailed 14 March 2022.

The petition is GRANTED.

REVIEW OF FACTS

On 5 October 2021, the examiner issued a non-final Office action, including rejections of claims 1-20 under 35 U.S.C. § 102(a)(1) as being anticipated by Parab (U.S. Patent No. 8,694,469).

On 5 January 2022, the applicant filed a reply in response to the non-final Office action presenting arguments against the previous rejections. Claims 1, 3, 10, 12, 19, and 20 were amended in the reply. Independent claim 17 was not amended.

On 14 March 2022, the examiner issued an Office action rejecting claims 1-20 under 35 U.S.C. § 103 as being unpatentable over Parab in view of Chanak et al. (U.S. Patent Pub. No. 2022/0029965). The Office action was made final.

On 16 May 2022, the applicant filed the instant petition arguing the finality of the previous Office action was premature and requesting the finality of the Office action dated 14 March 2022 be withdrawn.

On 16 May 2022, the applicant also filed an after final reply, including arguments against the rejections along with amendments to claims 1 and 13. Applicant filed this after final reply with a request for consideration under the After Final Consideration Pilot Program 2.0 (AFCP 2.0).

On 3 June 2022, the examiner issued an advisory action responding to the after final reply of 16 May 2022, not entering the reply and amendments. The examiner did not provide any indication as to how the AFCP 2.0 request was considered.


REGULATION AND PRACTICE

37 C.F.R. § 1.181 states in part:

(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court.


MPEP § 706.07(a) states in part that:

Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). … Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. (emphasis added)




ANALYSIS AND DECISION

The petition states that the 14 March 2022 final Office action introduced at least one new ground of rejection that was not necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement. Particularly, that “[c]laim 17 has not been amended from its original presentation” (petition at p. 3) and that claim 17 was rejected in the 5 October 2021 non-final Office action as anticipated by Parab, but then in the 14 March 2022 final Office action claim 17 was rejected with a new ground as unpatentable over Parab in view of Chanak. The petition points out that, “Chanak, is newly cited in the final [Office action], and is not a reference cited in Applicant’s Information Disclosure Statement. Thus, a new ground of rejection has been raised to reject claim 17 that is neither necessitated by Applicant’s amendment, nor based on information in Applicant’s Information Disclosure Statement.” (petition p. 3).

A review of the nonfinal Office action dated 5 October 2021 and the final Office action dated 14 March 2022 confirms applicant’s assertions. In the 5 October 2021 action claim 17 was rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Parab. In the 14 March 2022 action  claim 17 was rejected under 35 U.S.C. §103 as unpatentable over Parab in view of Chanak, which was a rejection based on a new ground even though claim 17 was not amended in the response filed on 5 January 2022. There was also no Information Disclosure Statement included as part of applicant’s 5 January 2022 reply.

Accordingly, pursuant to M.P.E.P. § 706.07(a), the second or any subsequent actions on the merits cannot be made final because this new ground of rejection in the 14 March 2022 action was “neither necessitated by applicant's amendment of the claims, nor based on information submitted in an information disclosure statement”, hence, the 14 March 2022 action cannot be made final. Therefore, the finality of the Office action mailed on 14 March 2022 was improper.


Accordingly, the petition is GRANTED, and the finality of the Office action of 14 March 2022 is hereby withdrawn. 

Since the finality is being withdrawn, applicant’s reply and amendments filed on 16 May 2022 will be entered as a matter of right and treated as a reply to a non-final Office action under 37 C.F.R. § 1.111. The advisory action mailed 3 June 2022 is hereby vacated and should be disregarded. The application is being forwarded to the examiner via their Supervisory Patent Examiner to continue the examination on the merits of the instant application based on the entry of the amendments and reply filed on 16 May 2022.


Any inquiry concerning this decision should be directed to David Brooks at (571)272-3334. 


/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        
___________________
Seema Rao, Director
TC2100